DETAILED ACTION

Claims 1-20 are presented for examination

Allowable Subject Matter

Claims 7, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

((a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-11, 13-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothman (US Patent Application 20040162973).
As per claim 1, Rothman teaches a method [60, fig. 2], implemented on a computing system, for providing a firmware update in the form of a capsule, the method comprising [0006, the method of figure 2 as described]:

in response to the detection, identifying a block of memory in a separate memory subsystem that is available on the computing system [0026, fig. 3 as pointed out and show in figure 3 separate memory  block or address is identified for the update].
causing the capsule to be coalesced from the system memory into the block of memory in the separate memory subsystem [0024, 0026, fig. 3, which enable the separate memory to updated accordingly].

As per claim 2, Rothman teaches identifying a physical address of the block of memory [0024, fig. 3, as pointed out separate address paths for the memories].

As per claim 3, Rothman teaches prior to causing the capsule to be coalesced from the system memory into the block of memory in the separate memory subsystem, initializing the separate memory subsystem [0023, as pointed out the system initialization includes component initialization before the update].

As per claim 4, Rothman teaches the capsule that has been coalesced into the block of memory in the separate memory subsystem to be copied to the system memory [0024-0026, fig. 3, store to specific alternate memory location].

As per claim 5, Rothman teaches prior to causing the capsule that has been coalesced into the block of memory in the separate memory subsystem to be copied to the system memory, registering the system memory [0023, 0024, specific memory information and availability is identified].

As per claim 8, Rothman teaches dedicated internal memory [0012, fig. 3, memory 13 is viewed as system memory].

As per claims 6, 9-11, 13 -18 and 20, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 6, 9-11, 13-18 and 20 are also anticipated by Rothman for the same reasons set forth in the rejected claims above.

To help with the prosecution of this application, 2 additional rejections is given below for claim 1, 10, and 18

Claims 1, 10, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson (US Patent Application 20060031664).
As per claim 1, Wilson teaches a method, implemented on a computing system, for providing a firmware update in the form of a capsule, the method comprising [fig. 4-5, the method of figures 4 and 5 show a firmware update]:
during a boot process on a computing system, detecting that a capsule exists in system
memory, the capsule containing a firmware update [0065, 0071, 0104, as shown in figures 4 and 5 and explained in the listed paragraphs, during the boot process it can be determined if firmware update is available based on information received].

subsystem that is available on the computing system [0097-0099, fig. 9B, fig. 10, as pointed out on-part and off-part memory may be determined as well as the size for the update].
causing the capsule to be coalesced from the system memory into the block of memory
in the separate memory subsystem [0099-0101, as pointed out the firmware can be copied to the second memory if the size of the memory is determined].

As per claims 10 and 18, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 10 and 18 are also anticipated by Wilson for the same reasons set forth in the rejected claims above.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rothman I (US Patent Application 20100082932) in the view of Rothman II (US Patent Application 20090006834).
As per claim 1, Rothman I teaches during a boot process on a computing system, detecting that a capsule exists in system memory, the capsule containing a firmware update 
Rothman I does not teach in response to the detection, identifying a block of memory in a separate memory subsystem that is available on the computing system; and
causing the capsule to be coalesced from the system memory into the block of memory in the separate memory subsystem.
	However, Rothman II teaches in response to the detection, identifying a block of memory in a separate memory subsystem that is available on the computing system [0019, as pointed out available memory space is determined].
causing the capsule to be coalesced from the system memory into the block of memory in the separate memory subsystem [0019-0020, as pointed out other data storage area can be used accordingly such as memory, hard disk, and so forth].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Rothman I to include the method of Rothman II in order to allow the update to be stored into separate memory space.

As per claims 10 and 18, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 10 and 18 are also rejected as being unpatentable over Rothman I in view of Rothman II for the same reasons set forth in the rejected claims above.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Butcher (US 20160202964) teaches systems and methods of device firmware delivery for pre-boot updates
Hsieh (US 20160179500) teaches firmware variable update method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.